Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Response to Amendment

Since this application is eligible for the transitional procedure of 37  CFR 1.129(a), and the fee set forth in 37 CFR 1.17(r) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to  37 CFR 1.129(a). Applicant’s submission after final filed on January 31, 2022 has been entered.

Applicant's Amendments and Accompanying Remarks filed on January 31, 2022 has been entered and carefully considered. Claims 2 and 4 have been cancelled. Claims 1, 3, 5, 7 – 9, 11 and 12 are pending in this application. In view of arguments, the Examiner has modified the 103 rejection over Matsuo in view of Onoda and Matsuo’013 as detailed in the Office Action dated October 29, 2021. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7 – 9 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. US 5.283,266 [Matsuo] in view of Onoda et al. WO 2015045830 [Onoda] and further in view of Matsuo JP 11050013 A [Matsuo’013] and Hata et al. JP 07171378 A (Hata). US 2016/0208150 A1 is used herein as equivalent document to the WO publication. Machine Translation of the Matsuo’013 patent  document is relied upon herein; and English abstract of the Hata patent is relied upon herein.   

Considering claims 1, 3 and 11 - 12, Matsuo teaches a microcapsule polymerizable adhesive or sealing composition for preventing the loosening of a threaded member, comprising: (a) a microcapsule comprising a wall material and an epoxy resin as a core material, wherein the wall material is a urea-formaldehyde resin, a melamine-formaldehyde resin, a polyurethane or a urea-urethane resin and the epoxy resin has a viscosity of no more than 100,000 mPa, corresponding to Applicant’s 

Moreover, as to Applicant’s component 3) or the component that cures components a) and b); Onoda teaches at [0049] the use of benzoyl peroxide, which is among Applicant’s preferred curing agents.   
Matsuo does not specifically recognize that the silica particle size is 1 µm or less. However, Matsuo’013 curable composition into a viscoelastic fluid state. The component (a) includes peroxides, hydroperoxides, peresters and peramides, the 
Moreover, as to the new range for the mass ratio of binder solids to microcapsule, Matsuo teaches at [claim 2] that the microcapsule, the binder, the curing agent and water are present in proportions (weight ratio) of 10 - 60 parts, 5 - 35 parts, 5 - 30 parts and 10 - 80 parts, respectively. Further, as suggested by the combination of Matsuo and Onoda, the binder to be used in the composition is Newcoat KSB-1 @TM, having 48.8 % solids. Therefore, the mass ratio of binder solids to microcapsules suggested by the prior art for embodiments having 60 parts of microcapsules and 5 parts of binder is 4.1 parts binder solids per 100 parts of microcapsules; for embodiments having 60 parts of microcapsules and 35 parts of binder is 28.5 parts of binder solids to 100 parts of microcapsules, which overlap completely with Applicant’s claimed range.   
Furthermore, although Matsuo in view of Onoda and Matsuo’013 teaches the use of melamine-formaldehyde as the compound forming the shell or wall of the microcapsules, it does not particularly recognize that the shell or wall of the 

As to claims 11 – 12, Onoda teaches at [0045] the use of 1,6-hexanediol diacrylate.     

Considering claim 5, Onoda teaches that component B or curing agent may be included in the microcapsule [Abstract]; and at [0049] Onoda teaches that said curing agent is benzoyl peroxide. 

Considering claims 7 – 9, Matsuo and Onoda teach the use of the polymerizable composition on the threaded surface of a threaded member to tightened, following by drying [Whole document].  
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on January 31, 2022 has been entered and carefully considered. Claims 2 and 4 have been cancelled.
 Claims 1, 3, 5, 7 – 9, 11 and 12 are pending in this application. In view of arguments, the Examiner has modified the 103 rejection over Matsuo in view of Onoda and Matsuo’013 as detailed in the Office Action dated October 29, 2021. The invention as currently claimed is not found to be patentable for reasons herein below. 

Applicant's arguments filed on January 31, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786